DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-13 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Takeyoshi (JP2003347397).
          In regards to claim 1,Takeyoshi discloses a sensor built-in filter structure arranged in a wafer accommodation container, comprising: (abstract; 20 fig(s) 2-3, ‘control unit’)

          a first filter; (30 fig(s) 2-3, ‘particle removing filter’)

          a second filter arranged closer to a wafer accommodation chamber of the wafer accommodation container than to the first filter; and (26 fig(s) 2-3, ‘moisture removal module is closer to the wafer housing space’)

          a gas detection sensor arranged between the first filter and the second filter to detect a state of a gas.  (20 fig(s) 2-3, ‘control unit~sensor shown with 2 filters sandwiched together’)


          In regards to claim 2, Takeyoshi discloses a sensor built-in filter structure according to claim 1, wherein the first filter removes dust contained in the gas. (30 fig(s) 2-3, ‘particle removing filter’) 


          In regards to claim 3, Takeyoshi discloses a sensor built-in filter structure according to claim 1, wherein the first filter has a particle collection rate higher than that of the second filter.  (para 0018, ‘HEPA filter’)


          In regards to claim 4, Takeyoshi discloses a sensor built-in filter structure according to claim 1, wherein the second filter blocks passage of water as a liquid and allows the gas to pass. (26 fig(s) 2-3, ‘moisture removal module is closer to the wafer housing space’)
 


          In regards to claim 5, Takeyoshi discloses a sensor built-in filter structure according to claim 1, wherein the second filter has a water resistance higher than that of the first filter.  (para 0023, ‘dehumidified’)

          In regards to claim 6, Takeyoshi discloses a sensor built-in filter structure according to claim 1, (see claim rejection 1)

          wherein the state detected by the gas detection sensor is at least one of temperature, humidity, pressure and component of the gas or the dust in the gas.(24 fig(s) 2-3, ‘temperature control module’)

          In regards to claim 7, Takeyoshi discloses a sensor built-in filter structure according to claim 1, wherein sensor built-in fitter structure arranged in a flow path connected from an outside to the wafer accommodation chamber.  (20, 26, 30 fig(s) 2-3)


          In regards to claim 12, Takeyoshi discloses a wafer accommodation container comprising: (abstract; fig. 3)

          the sensor built-in filter structure according to claim1; (20, 26, 30 fig(s) 2-3)

          the wafer accommodation chamber; and  (14 fig(s) 2-3, ‘wafer pod’)

          a purge port having the flow path for introducing a cleaning gas into the wafer accommodation chamber or for discharging the gas from the wafer accommodation chamber. (40, 42, 82, 84 fig. 2) 


          In regards to claim 13, Takeyoshi discloses a wafer accommodation container according to claiml12, wherein the flow path provided with the sensor built-in filter structure is a portion of the purge port for discharging the gas from the wafer accommodation chamber. (14, 20, 26, 30 fig. 2)


Allowable Subject Matter

Claims 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852